Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6-8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 9-10, 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the terms "at least one" in Claim 1, Lines 7 and 9 are relative terms which render the claim indefinite.  The term "at least one" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “At least one” leaves one of ordinary skill in the art unable to determine the number of elements involved, as “at least one” could mean a number of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Regarding Claim 2, the term "at least one" in Claim 2, Line 1 is a relative term which renders the claim indefinite.  The term "at least one" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “At least one” leaves one of ordinary skill in the art unable to determine the number of elements involved, as “at least one” could mean a number of elements from 1-infinity.
Regarding Claim 3, the terms "at least one" in Claim 3, Lines 1 and 3 are relative terms which render the claim indefinite.  The term "at least one" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “At least one” leaves one of ordinary skill in the art unable to determine the number of elements involved, as “at least one” could mean a number of elements from 1-infinity.
Regarding Claim 5, the term "transparent or translucent, at least section-wise" in Claim 5 is a relative term which renders the claim indefinite.  The term "transparent or translucent, at least section-wise" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  "Transparent or translucent, at least section-wise" leaves one of ordinary skill in the art unable to determine how the fixing sleeve is embodied, as it could be transparent or translucent along any or multiple portions of the fixing sleeve. 

Regarding Claim 12, the terms "at least one" in Claim 12, Lines 2 and 3 are relative terms which render the claim indefinite.  The term "at least one" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “At least one” leaves one of ordinary skill in the art unable to determine the number of elements involved, as “at least one” could mean a number of elements from 1-infinity.
Regarding Claim 13, the term "at least one" in Claim 13 is a relative term which renders the claim indefinite.  The term "at least one" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “At least one” leaves one of ordinary skill in the art unable to determine the number of elements involved, as “at least one” could mean a number of elements from 1-infinity.

Regarding Claim 15, the term "at least one" in Claim 15 is a relative term which renders the claim indefinite.  The term "at least one" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “At least one” leaves one of ordinary skill in the art unable to determine the number of elements involved, as “at least one” could mean a number of elements from 1-infinity.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Jessica L Mullins/
Examiner, Art Unit 3792

/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792